Name: Commission Regulation (EU) NoÃ 717/2013 of 25Ã July 2013 amending Regulation (EU) NoÃ 142/2011 as regards the entries for animal welfare in certain model health certificates Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  agricultural activity;  organisation of transport;  agricultural policy;  trade;  animal product
 Date Published: nan

 26.7.2013 EN Official Journal of the European Union L 201/31 COMMISSION REGULATION (EU) No 717/2013 of 25 July 2013 amending Regulation (EU) No 142/2011 as regards the entries for animal welfare in certain model health certificates (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (Animal by-products Regulation) (1), and in particular the first subparagraph of Article 42(2)(d) thereof, Whereas: (1) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (2) provides that consignments of animal by-products and derived products for importation into or transit through the Union are to be accompanied by health certificates in accordance with the models set out in Annex XV thereto. (2) Certain model certificates set out in Annex XV to Regulation (EU) No 142/2011 provide that the official veterinerian is to certify compliance with animal welfare rules laid down in Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter or killing (3). (3) Council Regulation (EC) No 1099/2009 of 24 September 2009 on the protection of animals at the time of killing (4) repealed and replaced Directive 93/119/EC. Regulation (EC) No 1099/2009 applies from 1 January 2013. (4) For reasons of clarity the animal welfare statements in the model of health certificates Chapter 3(D), II.1.3 (b)(iv) in Chapter 3(F) and II.2.2(b)(iv) in Chapter 8 of Annex XV to Regulation (EU) No 142/2011 should be updated. (5) To avoid any disruption of trade, the use of certificates issued in accordance with Regulation (EU) No 142/2011 prior to the entry into force of this Regulation should be authorised for a transitional period. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council have opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annex XV to Regulation (EU) No 142/2011 is amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 31 January 2014, consignments of products of animal origin accompanied by certificates issued before 1 December 2013 in accordance with the models set out in Annex XV to Regulation (EU) No 142/2011 before the amendments introduced by this Regulation may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 July 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 300, 14.11.2009, p. 1. (2) OJ L 54, 26.2.2011, p. 1. (3) OJ L 340, 31.12.1993, p. 21. (4) OJ L 303, 18.11.2009, p. 1. ANNEX Annex XV to Regulation (EU) No 142/2011 is amended as follows: (1) Chapter 3(D) is replaced by the following: CHAPTER 3(D) Health certificate for raw pet food for direct sale or animal by-products to be fed to fur animals, intended for dispatch to or for transit through (2) the European Union (2) Chapter 3(F) is replaced by the following: CHAPTER 3(F) Health certificate for animal by-products (3) for the manufacture of pet food, intended for dispatch to or for transit through (2) the European Union (3) Chapter 8 is replaced by the following: CHAPTER 8 Health certificate for animal by-products to be used for purposes outside the feed chain or for trade samples (2), intended for dispatch to or for transit through (2) the European Union